Citation Nr: 0332792	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-17 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for lung plaque consistent with asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from July 1963 to June 1967.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  At present, the 
veteran's case is before the Board for appellate 
adjudication.

The Board notes that, in the October 2002 VA form 9 (Appeal 
to Board of Veterans' Appeals), the veteran requested a 
hearing before a hearing officer, and thus, the hearing was 
scheduled for February 27, 2003.  However, per a February 24, 
2003 VA form 119 (Report of Contact), the veteran canceled 
the requested hearing.  As the record does not contain 
further indication that the veteran has requested that the 
hearing be rescheduled, the Board deems the veteran's October 
2002 request for a hearing withdrawn.  See 38 C.F.R. §§ 
20.700-20.704 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's lung plaque consistent with asbestos 
exposure is not characterized by Forced Vital Capacity (FVC) 
of 75 to 80 percent predicted; or, Diffusion Capacity for 
Carbon Monoxide, Single Breath Method, DLCO (SB) of 66 to 80 
percent predicted.




CONCLUSION OF LAW

The criteria for an increased (compensable) disability 
evaluation for lung plaque consistent with asbestos exposure 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic 
Code 6833 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via a February 2001 RO letter, the October 2001 rating 
decision, and the October 2002 statement of the case.  
Furthermore, via the February 2001 RO letter and the October 
2002 statement of the case, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
The veteran was informed that the VA would assist him by 
providing a medical examination or obtaining a medical 
opinion if necessary to make a decision regarding his claim.  
He was also advised of the evidence needed from him.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional treatment 
records and examinations have been obtained and associated 
with the claims file, including the veteran's January 2001 VA 
examination report.  Additionally, the Board notes that the 
veteran indicated that he had received treatment at the 
Mountain Home VA Medical Center (VAMC) during 2000.  However, 
following the RO's request to this VAMC for the veteran's 
records, the VAMC responded that no records were available 
for this veteran from 1998 to 2000.  No additional records 
which need to be obtained have been identified by the 
veteran.  Furthermore, the veteran was given the opportunity 
to present testimony at a hearing on appeal at the RO in 
February 2003, but he canceled the scheduled hearing.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, as noted above, via the 
February 2001 RO letter and the October 2002 statement of the 
case, the veteran was given specific information with respect 
to the VCAA and of the changes in the law and VA duties 
pursuant to the enactment of the VCAA.  As these documents 
are dated more than one year prior to the present Board 
decision, the VA has complied de facto with the statutory 
one-year period provided for the veteran's response to the 
VCAA notice.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

In this case, in an April 1996 rating decision, the veteran 
was granted service connection for lung plaque consistent 
with asbestos, rated as 0 percent disabling under Diagnostic 
Code 6899-6802, effective August 1995.  Subsequently, in an 
October 2001 rating decision, the veteran's disability was 
continued to be rated at 0 percent, and was evaluated under 
Diagnostic Code 6833.  The veteran has expressed disagreement 
with the 0 percent rating currently assigned to his 
disability.

Under Diagnostic Code 6833, a 10 percent evaluation for 
asbestosis is warranted for FVC of 75 to 80 percent 
predicted; or, DLCO (SB) of 66 to 80 percent predicted. A 30 
percent rating is assigned for FVC of 65 to 74 percent 
predicted; or, DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating is given for FVC of 50 to 64 percent 
predicted; or, DLCO (SB) of 40 to 55 percent predicted; or, 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  And, a 100 
percent evaluation is warranted for FVC of less that 50 
percent predicted, or; DLCO (SB) of less than 40 percent of 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
where the disability requires outpatient oxygen therapy.  See 
38 C.F.R. § 4.97, Diagnostic Code 6833 (2003).

In this case, the evidence includes medical records from the 
Mountain Home VA Medical Center dated in 1996, which indicate 
the veteran had a normal spirometry at that time.  As well, 
an April 1996 VA examination report reveals that the veteran 
had chest x-rays compatible with exposure to asbestos with 
acute disease.  The presence of plaque was deemed to be 
compatible with the veteran's exposure in the military and 
civilian life, but had no active disease at this time.  He 
was deemed to have normal lung function.

Lastly, a January 2001 VA examination report shows that x-
rays revealed he had calcified pleural plaques against the 
left anterior chest wall and possibly the right anterior 
chest wall with calcified left diaphragmatic plaques.  These 
findings were consistent with asbestos exposure.  However, he 
was also found to have clear lung fields, and normal heart 
sound.  Additionally, spirometry studies revealed that he had 
FVC predicted of 4.77, best measured of 5.03 liters, which is 
105 percent of predicted (predicted being 99 percent).  As 
well, he had diffusion capacity predicted of 27.87, and 
measured of 36.63, which is 131 percent of predicted 
(predicted being 99 percent).  The examiner determined that 
the veteran had normal pulmonary studies, and he was 
diagnosed with history of asbestos exposure with chest x-rays 
compatible with asbestosis, and normal pulmonary function 
studies.

While the veteran has reported that his respiratory 
disability is more severe than currently evaluated, the 
medical evidence of record simply does not show that the 
veteran currently meets the criteria required for the 
assignment of a disability evaluation in excess of 0 percent.  
Specifically, the evidence does not show that the veteran's 
lung plaque consistent with asbestos exposure is 
characterized by Forced Vital Capacity (FVC) of 75 to 80 
percent predicted; or, Diffusion Capacity for Carbon 
Monoxide, Single Breath Method, DLCO (SB) of 66 to 80 percent 
predicted.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2003).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised 
by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
disability alone causes marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  To the extent that the 
claimant may experience functional impairment due to the 
service-connected lung plaque consistent with asbestos 
exposure, the Board finds that such impairment is 
contemplated in the currently assigned rating. 

With respect to the disability at issue, the Board has not 
found the disability under consideration to be of such 
severity as to warrant the assignment of a higher rating on a 
schedular basis.  Likewise then, referral for consideration 
for an extra-schedular evaluation is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) disability evaluation for lung 
plaque consistent with asbestos exposure is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



